On July 17, 2002, the defendant was sentenced to the following: Count II: Thirteen (13) month commitment to the Department of Corrections, followed by three (3) years probation, for DUI, a felony; and Count IV: Six (6) months in the Yellowstone County Detention Facility, with all but two (2) days suspended, to run concurrently with Count II, for Driving While Privilege to do so is Suspended or Revoked, a misdemeanor.
On November 15, 2002, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present, however, his court-appointed attorney, Kevin Gillen, failed to appear. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed without counsel present.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued.
Done in open Court this 15th day of November, 2002.
DATED this 11th day of December, 2002.
Chairman, Hon. David Cybulski; Member, Hon. Katherine R. Curtis and Member, Hon. Marc Buyske.